
	

113 HR 2932 IH: United States Coast Guard Commemorative Coin Act
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2932
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Mr. Courtney (for
			 himself, Mr. Coble,
			 Ms. DeLauro,
			 Mr. Langevin,
			 Mr. Butterfield,
			 Mr. Jones,
			 Mr. Young of Florida,
			 Mr. Larson of Connecticut,
			 Mr. LoBiondo,
			 Mr. Capuano,
			 Mr. Deutch,
			 Mr. Grimm,
			 Mr. Pierluisi,
			 Mr. Wittman,
			 Mr. Young of Alaska,
			 Ms. Brown of Florida,
			 Mr. Scott of Virginia,
			 Mr. Bishop of New York,
			 Mr. McIntyre,
			 Mr. Upton,
			 Ms. Esty, Mr. Levin, Mr.
			 Himes, Mr. Michaud,
			 Mr. Huizenga of Michigan, and
			 Ms. Granger) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To require the Secretary of the Treasury to mint coins in
		  commemoration of the United States Coast Guard.
	
	
		1.Short titleThis Act may be cited as the
			 United States Coast Guard
			 Commemorative Coin Act.
		2.FindingsThe Congress finds the following:
			(1)The United States
			 Coast Guard was founded on August 4, 1790, as the Revenue Cutter Service under
			 the United States Department of the Treasury.
			(2)Congress created
			 the Coast Guard on January 28, 1915, by merging the Revenue Cutter Service and
			 the United States Lifesaving Service, was moved to the Department of
			 Transportation in 1967, and on February 25, 2003, became part of the Department
			 of Homeland Security.
			(3)Although the
			 smallest of the uniformed services, today the United States Coast Guard
			 conducts a wide variety of missions to protect the public, the environment, and
			 the United States economic and security interests in any maritime region,
			 including international waters and America’s coasts, ports, and inland
			 waterways.
			(4)Every day, the
			 United States Coast Guard plays a broad and important role in homeland
			 security, law enforcement, search and rescue, marine environmental pollution
			 response, and the maintenance of river, intra-coastal and offshore aids to
			 navigation (ATON).
			(5)The United States
			 Coast Guard is our Nation’s oldest seasoning military service, staying true to
			 their motto, Semper Paratus or Always Ready, for 223
			 years.
			(6)The United States Coast Guard has an
			 estimated 42,300 men and women on active duty, who in 2012 responded to nearly
			 20,000 search and rescue incidents saving over 3,500 lives and protecting $77
			 million in property, removed 107 metric tons of cocaine and 56 metric tons of
			 marijuana headed to the United States, and interdicted nearly 3,000
			 undocumented migrants on the high seas attempting to illegally enter the United
			 States.
			(7)Section 213 of
			 Public Law 108–293 states that The Commandant may establish a National
			 Coast Guard Museum, on lands which will be federally owned and administered by
			 the Coast Guard, and are located in New London, Connecticut, at, or in close
			 proximity to, the Coast Guard Academy.
			(8)The National Coast
			 Guard Museum Association, a nonprofit association dedicated to improve public
			 understanding of the history, service and missions of the Coast Guard, is
			 working with the United States Coast Guard, the City of New London, the State
			 of Connecticut, and a range of local, regional, and national stakeholders to
			 develop, plan and raise capital for the National Coast Guard Museum, to be
			 located in New London, Connecticut.
			(9)The United States
			 Coast Guard is the only military service without a national museum through
			 which to share its history and legacy with the American public.
			3.Coin
			 Specifications
			(a)DenominationsThe
			 Secretary of the Treasury (hereafter in this Act referred to as the
			 Secretary) shall mint and issue the following coins:
				(1)$5 gold
			 coinsNot more than 100,000 $5 coins, which shall—
					(A)weigh 8.359
			 grams;
					(B)have a diameter of
			 0.850 inches; and
					(C)contain 90 percent
			 gold and 10 percent alloy.
					(2)$1 silver
			 coinsNot more than 500,000 $1 coins, which shall—
					(A)weigh 26.73
			 grams;
					(B)have a diameter of
			 1.500 inches; and
					(C)contain 90 percent
			 silver and 10 percent copper.
					(3)Half dollar clad
			 coinsNot more than 750,000 half dollar coins, which
			 shall—
					(A)weigh 11.34
			 grams;
					(B)have a diameter of
			 1.205 inches; and
					(C)be minted to the
			 specifications for half dollar coins, contained in section 5112(b) of title 31,
			 United States Code.
					(b)Legal
			 tenderThe coins minted under this Act shall be legal tender, as
			 provided in section 5103 of title 31, United States Code.
			(c)Numismatic
			 itemsFor purposes of sections 5134 and 5136 of title 31, United
			 States Code, all coins minted under this Act shall be considered to be
			 numismatic items.
			4.Design of
			 Coin
			(a)Design
			 requirements
				(1)In
			 generalThe design of the coins minted under this Act shall be
			 emblematic of the traditions, history, and heritage of the United States Coast
			 Guard, and its role in securing our nation since 1790.
				(2)Designations and
			 inscriptionsOn each coin minted under this Act, there shall
			 be—
					(A)a designation of
			 the value of the coin;
					(B)an inscription of
			 the year 2017; and
					(C)inscriptions of
			 the words Liberty, In God We Trust, United
			 States of America, and E Pluribus Unum.
					(b)SelectionThe
			 design for the coins minted under this Act shall—
				(1)contain motifs that specifically honor the
			 American Coast Guardsman of both today and yesterday, in wartime and in peace,
			 such designs to be consistent with the traditions and heritage of the United
			 States Coast Guard, the mission and goals of the National Coast Guard Museum,
			 and the missions and goals of the National Coast Guard Museum
			 Foundation;
				(2)be selected by the Secretary, after
			 consultation with the Secretary of Homeland Security, the National Coast Guard
			 Museum Foundation, and the Commission of Fine Arts; and
				(3)be reviewed by the
			 Citizens Coinage Advisory Committee.
				5.Issuance of
			 coins
			(a)Quality of
			 coinsCoins minted under this Act shall be issued in uncirculated
			 and proof qualities.
			(b)Mint
			 facilitiesFor each of the 3 coins minted under this Act, at
			 least 1 facility of the United States Mint shall be used to strike proof
			 quality coins, while at least 1 other such facility shall be used to strike the
			 uncirculated quality coins.
			(c)Period for
			 issuanceThe Secretary may issue coins minted under this Act only
			 during the 1-year period beginning on January 1, 2017.
			6.Sale of
			 coins
			(a)Sale
			 priceThe coins issued under this Act shall be sold by the
			 Secretary at a price equal to the sum of—
				(1)the face value of
			 the coins;
				(2)the surcharge
			 provided in section 7(a) with respect to such coins; and
				(3)the cost of
			 designing and issuing the coins (including labor, materials, dies, use of
			 machinery, overhead expenses, marketing, and shipping).
				(b)Bulk
			 salesThe Secretary shall make bulk sales of the coins issued
			 under this Act at a reasonable discount.
			(c)Prepaid
			 orders
				(1)In
			 generalThe Secretary shall accept prepaid orders for the coins
			 minted under this Act before the issuance of such coins.
				(2)DiscountSale
			 prices with respect to prepaid orders under paragraph (1) shall be at a
			 reasonable discount.
				7.Surcharges
			(a)In
			 generalAll sales of coins minted under this Act shall include a
			 surcharge as follows:
				(1)A
			 surcharge of $35 per coin for the $5 coin.
				(2)A
			 surcharge of $10 per coin for the $1 coin.
				(3)A
			 surcharge of $5 per coin for the half dollar coin.
				(b)DistributionSubject
			 to section 5134(f) of title 31, United States Code, all surcharges received by
			 the Secretary from the sale of coins issued under this Act shall be promptly
			 paid by the Secretary to the National Coast Guard Museum Foundation to help
			 finance the design, construction, operations, and maintenance of the National
			 Coast Guard Museum.
			(c)AuditsThe National Coast Guard Museum Foundation
			 shall be subject to the audit requirements of section 5134(f)(2) of title 31,
			 United States Code, with regard to the amounts received under subsection
			 (b).
			
